Exhibit H
                                                                      Office of tile Director

                                                                      t:.S. Department of Homeland Security
                                                                      500 12th Street, SW
                                                                      Washington, DC 20536


                                                                      U.S. Immigration
                                                                      and Customs
                                                                      Enforcement
                                                  July 9, 2018

The GEO Grou , Inc.
(b)(6); (b)(7)(C)Chairman and CEO
One Park Place, Suite 700
621 Northwest 53rt1 Street
Boca Raton, Florida 33487

          Subject:   l~es pon s e   to May 30, 2018 letter from The GEO Group




I am in receipt of your letter dated May 30, 2018, regarding requests for equitable adjustment The
GEO Group (GEO) submitted to Immigration and Customs Enforcement (ICE) on February 14,
2018. Your May 30 letter also includes statements regarding legal expenses and potential expenses
GEO has or may incur defend ing itself in litigation, along with potential costs to detention contracts
GEO has with ICE. Your letter also "implores" the Department of Justice to defend GEO in its
current voluntary work program litigation and reimburse GEO for litigation expenses incurred.

On June 21, 2018, the respective ICE contracting officers responded and denied all three of GEO' s
requests fo r equitable adjustment. As a courtesy, I have attached copies of ICE's responses to GEO.
Regarding your statement about the Department of Justice, it is my understanding that ICE has
provided GEO with the appropriate Department of Justice points of contact and you are free to
reach out to them and discuss your concerns.

Thank you for keeping ICE apprised of the ongoing litigation and the additional information you
provided in your May 30 letter.

As always, we appreciate your continued partnership as an ICE contractor.


                                                                 Sincerely,



                                                                 ~
                                                                 Executive Assoc iate Director, HSI and
                                                                 Senior Official Performing the Duties of
                                                                 the Acting Deputy Director


                                                                      www.ice.gov

                                             201 8-ICLI-00052 6062
